EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of May 12, 2008 (the “Effective Date”) by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and
Christopher T. Young (the “Executive”).

 

  1. Employment.

 

  a. The Executive shall serve as the Company’s Executive Vice President and
Chief Financial Officer (“CFO”) during the term of this Agreement. The Executive
will perform such duties as are customarily performed by a chief financial
officer of similar organizations, including the duties as may reasonably be
assigned from time to time by the Company’s Chief Executive Officer (the “CEO”)
that are consistent with such title and position. The Executive shall report
directly to the CEO. In performing his duties, the Executive will abide by all
applicable federal, state and local laws, as well as the Company’s bylaws,
rules, regulations and policies, as may be amended from time to time.

 

  b. The Executive shall devote his entire productive time, ability and
attention to the Company’s business during the term of this Agreement. The
Executive shall not engage in any other business duties or pursuits whatsoever,
or directly or indirectly render any services of a business, commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the CEO. The
foregoing shall not preclude the Executive from engaging in appropriate civic,
charitable or religious activities or from devoting a reasonable amount of time
to passive private investments or from serving on the boards of directors of
other entities (provided that any director position shall require the prior
written consent of the CEO), as long as such activities and/or services do not
interfere or conflict with his responsibilities to the Company, and any
provision of this Agreement. The Executive shall not directly or indirectly
acquire, hold or retain any interest in any business competing with or similar
in nature to the business of the Company, or which in any other way creates a
conflict of interest, except for up to one percent (1%) ownership interests in
public companies. During the term of this Agreement, the Executive shall not in
any way engage or participate in any business that is in competition with the
Company.

 

  2. Term. Beginning on the Effective Date, the Company agrees to employ the
Executive and the Executive accepts employment with the Company until May 11,
2011, or until such time that the Executive’s employment is terminated in
accordance with the terms of this Agreement.

 

  3. Salary and Benefits.

 

  a.

Salary. The Executive will receive an annual base salary of Three Hundred Fifty
Thousand Dollars ($350,000), payable in equal installments according to the
Company’s regular paydays, less any applicable taxes and withholding (the “Base
Annual Compensation”). The Base Annual Compensation may be increased, in the
discretion of the Company’s Compensation Committee, on the first and second
anniversaries of the Effective Date of this Agreement. The increase, if any, to
the Base Annual Compensation made on the first



--------------------------------------------------------------------------------

 

and/or second anniversaries of the Effective Date of this Agreement shall be
made with reference to the increase in base compensation given, in the same time
period, to the Company’s employees generally and such other factors as may be
considered by the Company’s Compensation Committee, in its sole discretion.

 

  b. Discretionary Bonus. The Executive is eligible for a discretionary annual
bonus of up to fifty percent (50%) of his then-applicable Base Annual
Compensation, subject to the approval of the Company’s Compensation Committee,
in its sole discretion.

 

  c. Benefit Coverage. The Executive is entitled to participate in all executive
benefit programs and plans established by the Company from time to time for the
benefit of its executives generally and for which the Executive is eligible.

 

  d. Vacation and Holidays. The Executive is entitled to paid vacation time in
accordance with the vacation policies established by the Company for its
employees, as may be amended from time to time. The Executive will also be
entitled to the paid holidays as set forth in the Company’s policies.

 

  e. Equity Incentive Grants. The Executive is eligible for equity incentive
grants under the Entravision Communications Corporation 2004 Equity Incentive
Plan.

 

  f. Expenses. The Company will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in performance of the Executive’s duties pursuant
to this Agreement, and in accordance with the Company’s employment policies. The
Executive must prepare and submit expense reports with respect to such expenses
in accordance with the Company’s policies.

 

  g. Relocation Expenses. The Company will reimburse the Executive for the
Executive’s reasonable relocation expenses for transportation of household goods
and travel expenses for the Executive and his immediate family from the New York
City metropolitan area to the Los Angeles metropolitan area, upon submission to
the Company of appropriate standard documentation.

 

  h. Miscellaneous. The Company will indemnify the Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.

 

  4. Termination of Employment.

 

  a. The Company or the Executive may terminate this Agreement and the
Executive’s employment at any time, with or without Cause (as defined below).

 

  b. In the event the Executive is terminated for “Cause,” the Executive shall
not be entitled to any severance compensation or any other compensation from the
Company except for such salary and benefits as the Executive may have earned
prior to the Executive’s termination. If terminated for “Cause,” the Executive
shall be ineligible for any bonus, prorated or otherwise. For purposes of this
Agreement, the Company may terminate this Agreement for “Cause” for any of the
following reasons:

 

-2-



--------------------------------------------------------------------------------

  (i) The Executive’s continued failure to substantially perform his job duties
and responsibilities, provided that written notice is provided by the Company
and the performance problem is not satisfactorily cured within sixty (60) days.

 

  (ii) The Executive’s serious misconduct, dishonesty or disloyalty, which is
actually or potentially harmful to the Company.

 

  (iii) The Executive’s willful, reckless or grossly negligent act or omission
that is materially harmful to the Company.

 

  (iv) The Executive’s material breach of any provision of this Agreement,
provided written notice of such breach is given by the Company and the Executive
is given at least thirty (30) days to cure the breach.

 

  c. Should the Company terminate the Executive’s employment without Cause, or
should the Executive voluntarily terminate his employment for Good Reason (as
defined below), in addition to (i) salary and benefits the Executive might have
earned prior to his termination and (ii) any discretionary bonus approved by the
Company’s Compensation Committee prior to his termination, the Company will pay
the Executive severance pay in an amount equal to the Executive’s then-current
Base Annual Compensation (exclusive of incentive or bonus pay, benefits and
other non-cash remuneration) multiplied by one (1). At the Company’s option,
payment of severance compensation under this Section 4 may be paid in equal
payments, corresponding to the Company’s usual executive paydays. The
Executive’s receipt of the severance payment described in this Section 4.c is
conditioned upon the Executive’s executing a customary form of release whereby
the Executive waives all claims arising out of his employment and termination of
employment.

 

  d.

For purposes of this Agreement, “Good Reason” shall mean (i) a reduction in the
Executive’s then-current Base Annual Compensation, unless such reduction is
applicable generally to similarly-situated senior executives of the Company,
(ii) a Change in Control (as defined below) of the Company in which the
Executive is not offered continued employment as (1) the chief financial officer
of the Company, (2) the chief financial officer of the surviving entity or
(3) the chief financial officer of a separate division or subsidiary of the
surviving entity (provided that such division or subsidiary must have assets and
operations comparable to the assets and operations of the Company immediately
prior to the Change in Control) or (iii) the requirement, within one hundred
twenty (120) days following a Change in Control of the Company, that the
Executive move his residence outside the greater Los Angeles, California
metropolitan area. For purposes of this Agreement, “Change in Control” shall
mean the acquisition of the Company by another entity by means of any
transaction or series or related transactions (including, without limitation,
any reorganization, merger or consolidation, but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), where the
Company’s stockholders of record as constituted immediately prior to such
acquisition will, immediately after such acquisition, hold less than fifty
percent (50%) of the voting power of the surviving or acquiring entity. Any
termination for Good Reason shall be communicated by the Executive’s delivery of
written notice to the Company, in accordance with Section 6 below, indicating
that the Executive is voluntarily terminating his employment for

 

-3-



--------------------------------------------------------------------------------

 

Good Reason and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment for
Good Reason.

 

  5. Confidentiality.

 

  a. The Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, without limitation,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”). Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company. Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of the Executive; (ii) prior to disclosure hereunder was already
lawfully in the Executive’s possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by the
Executive on a non-confidential basis from a third party who has the right to
disclose such information to the Executive; or (iv) is ordered to be or
otherwise required to be disclosed by the Executive by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

 

  b. At all times during and after the Executive’s employment with the Company,
he will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.

 

  c. While employed by the Company and for one (1) year thereafter, the
Executive may not, either directly or through any other person or entity (i) use
Confidential Information to solicit or attempt to solicit any employee,
consultant, vendor or independent contractor of the Company or (ii) use
Confidential Information to solicit or attempt to solicit the business of any
customer, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was listed on the Company’s customer,
vendor or distributor list.

 

  6. Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the party’s last know address.

 

  7. Waiver of Breach. The waiver by either party, or the failure of either
party to claim a breach of any provision of this Agreement, shall not operate or
be construed as a waiver of any subsequent breach.

 

  8.

Assignment. The rights and obligations of the respective parties hereto under
this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives,

 

-4-



--------------------------------------------------------------------------------

 

successors and assigns of the parties hereto; provided, however, that this
Agreement shall not be assignable by the Executive without prior written consent
of the Company.

 

  9. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to said subject matter in any manner whatsoever. Any
modification of this Agreement will be effective only if it is in writing and
signed by both the Executive and the Company.

 

  10. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

 

  11. Partial Invalidity. If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

 

  12. Remedy for Breach. In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

 

  13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument. To the maximum extent permitted
by law or any applicable governmental authority, any document may be signed and
transmitted by facsimile with the same validity as if it were an ink-signed
document.

 

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

“Company”     Entravision Communications Corporation, a Delaware corporation    
  By:   /S/ WALTER F. ULLOA         Walter F. Ulloa         Chairman and Chief
Executive Officer “Executive”             /S/ CHRISTOPHER T. YOUNG        
Christopher T. Young

 

[Signature Page to Executive Employment Agreement]

 

-6-